943 F.2d 49
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Isaiah L. POWELL, Petitioner-Appellant,v.MARYLAND HOUSE OF CORRECTION, Attorney General of the Stateof Maryland, Respondents-Appellees.
No. 91-6577.
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1991.Decided Sept. 17, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   John R. Hargrove, District Judge.  (CA-90-2136-HAR)
Isaiah L. Powell, appellant pro se.
John Joseph Curran, Jr., Attorney General, Cathleen C. Brockmeyer, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Isaiah L. Powell seeks to appeal from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.   Powell v. Warden, Maryland House of Corrections, CA-90-2136-HAR (D.Md. May 8, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.